Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 20 February 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas



20 fevrier 1800 Good Stay

Parce que je ne suis pas arrivé a Philadelphie et que je ne vous ai pas recrit depuis le pareil jour du mois passé, ne croyez pas Monsieur, que je n’aie pas songé avec tendresse à votre amitié, et que je n’aie pas désiré vivement de la cultiver.
Mais une maison a prendre, a disposer, à meubler à la ville et une autre à la Campagne ont consumé mon tems. J’esperais d’un jour à  l’autre finir tous ces petits arrangemens domestiques et partir pour vous aller voir. Je m’apperçois que j’en ai encore pour quelque tems.
Soyez donc bien assuré que ce n’est pas ma faute si je ne suis pas auprès de vous, et qu’y arriver est un de mes voeux les plus chers.
Voila Notre La Fayette dans la Patrie. J’en suis bien aise et de ce que plusieurs de ses amis et des miens cessent d’etre maltraités, de ce qu’on paraît aimer les consulter. Mais je souhaiterais que le tour fût fait par des formes moins arbitraires et moins romaines.
L’evangile dit que dieu a donné le Royaume des Cieux Rapientibus. Il en fait autant de ceux de la terre. C’est pour cela que je prefere les veritables Republiques.
Salut et respectueuse amitié.

Editors’ translation

20 February 1800 Good Stay

Because I have not arrived in Philadelphia and have not written to you since the same day last month, do not think, Sir, that I have not thought affectionately of your friendship, and that I have not earnestly desired to cultivate it.
But a house to buy, to arrange, to furnish in the city, and another in the country, have consumed my time. I was hoping from one day to the next to finish all those little domestic arrangements and leave to see you. I notice that I still have more to do for some time.
Rest well assured that it is not my fault if I am not with you, and that to get there is one of my dearest desires.
So our friend Lafayette is back in his homeland. I am very happy about that and that several of his friends and mine have ceased being mistreated, and that the government seems to like consulting them. But I should wish that everything were done according to forms less arbitrary and less Roman.
The Gospel says that God gave the Kingdom of Heaven to the Ravishers. He does likewise with those of the earth. That is why I prefer proper Republics.
Farewell and respectful friendship.

